Citation Nr: 0808075	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  04-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
from October 1, 2002, to February 16, 2006, for lumbar 
strain.  

2.  Entitlement to an initial rating in excess of 20 percent 
from February 17, 2006, to May 18, 2007, for lumbar strain.  

3.  Entitlement to an initial rating in excess of 40 percent 
from May 19, 2007, to the present, for lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1998 to 
September 2002.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2007, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, through the VA's Appeals Management Center 
(AMC) in Washington, DC.  The purposes of such remand were to 
obtain any additional evidence the veteran wished to submit 
for consideration, to permit the AMC to consider all 
pertinent evidence of record, and to facilitate 
readjudication and the issuance of a supplemental statement 
of the case.  Following the AMC's completion of the requested 
actions, the case has since been returned to the Board for 
further review.  

While the case remained most recently in remand status, the 
Denver RO in its rating decision of June 2007 increased the 
schedular evaluation for the veteran's lumbar strain from 20 
percent to 40 percent, effective from May 19, 2007.  In light 
of the subsequent communications from the veteran and his 
representative as to the inadequacy of the ratings assigned, 
the issues as styled on the title page have been modified 
accordingly to reflect that each period remains at issue.  
See AB v. Brown, 6 Vet. App. 93 (1995).  

In his August 2007 statement, the veteran raised the issue of 
his entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.  This claim 
has not to date been developed or certified for the Board's 
review and it is not otherwise within the Board's 
jurisdiction for its consideration at this time.  
Accordingly, this matter is referred to the RO for its 
initial development and adjudication.  

The issue of the veteran's entitlement to initial ratings in 
excess of the previously assigned evaluations for service-
connected lumbar strain, based on extraschedular criteria, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  From October 1, 2002, to February 16, 2006, the veteran's 
service-connected low back disability, to include 
degenerative disc disease, arthritis and a chronic lumbar 
strain, was manifested by limitation of motion of the lumbar 
spine that more nearly approximates moderate in degree with 
consideration of pain; more than moderate intervertebral disc 
syndrome or severe lumbosacral strain were not demonstrated 
during this time; incapacitating episodes of intervertebral 
disc syndrome necessitating prescribed bed rest are not 
apparent from September 23, 2002; flexion of the 
thoracolumbar spine was not limited to 30 degrees or less and 
there is no medical evidence of ankylosis of the spine from 
at any time; the medical evidence does not show additional 
neurological disability, including but not limited to bowel 
and bladder impairment, from September 26, 2003 to February 
16, 2006.  

2.  From February 17, 2006, to May 18, 2006, and from 
November 1, 2006, to May 18, 2007, the veteran's low back 
disability, to include degenerative disc disease, arthritis 
and a chronic lumbar strain, was manifested by severe 
limitation of motion of the lumbar spine with consideration 
of pain, and severe lumbar strain; it was not productive of 
pronounced intervertebral disc syndrome, incapacitating 
episodes of intervertebral disc syndrome necessitating 
prescribed bed rest or ankylosis of the spine; the medical 
evidence does not show additional neurological disability, 
including but not limited to bowel and bladder impairment 
during this period of time.  

3.  Since May 19, 2007, the veteran's the veteran's service-
connected low back disability, to include degenerative disc 
disease, arthritis and a chronic lumbar strain, has remained 
productive of severe limitation of motion of the lumbar 
spine; his back disability has not been manifested by 
pronounced intervertebral disc syndrome, incapacitating 
episodes of intervertebral disc syndrome necessitating 
prescribed bed rest or ankylosis of the spine; and the 
medical evidence does not show additional neurological 
disability warranting a separate compensable rating, 
including but not limited to bowel and bladder impairment.  


CONCLUSIONS OF LAW

1.  From October 1, 2002, to February 16, 2006, the schedular 
criteria for the assignment of a schedular evaluation of 20 
percent, but none greater, for the veteran's service-
connected low back disability, to include degenerative disc 
disease, arthritis and a chronic lumbar strain, have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2002-2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 
2002 to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (from September 26, 2003).   

2.  From February 17, 2006, to May 18, 2006, and from 
November 1, 2006, to May 18, 2007, the schedular criteria for 
the assignment of a 40 percent evaluation, but none greater, 
for low back disability, to include degenerative disc 
disease, arthritis and a chronic lumbar strain, have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2002-2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 
2002 to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (from September 26, 2003). 

3.  From May 19, 2007, to the present, the schedular criteria 
for the assignment of a rating in excess of 40 percent for 
low back disability, to include degenerative disc disease, 
arthritis and a chronic lumbar strain, have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59 (2002-2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (from September 23, 2002 to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (from September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in January 2007, and on one or more prior occasions, in 
order to facilitate the conduct of additional evidentiary 
and/or procedural development.  All of the actions previously 
sought by the Board through its prior development requests 
appear to have been completed in full to the extent possible, 
and it is of note that neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  Notice is taken that on remand 
that the veteran was to be asked by the AMC to identify all 
VA and non-VA physicians or medical facilities who had 
evaluated or treated him for a low back disability since his 
discharge from military service.  The AMC attempted to notify 
the veteran of the Board's request for the identification of 
his medical providers by its correspondence, dated in January 
2007, which unfortunately was mailed to the veteran at other 
than his most current address of record and to which no 
response from the veteran was thereafter received by the AMC.  
However, the January 2007 correspondence sent to the veteran 
was not returned to the AMC as undeliverable by postal 
authorities, and it, too, is noted that the veteran's 
representative was provided a copy of the January 2007 
correspondence prepared by the AMC.  It therefore cannot 
reasonably be concluded that the AMC failed to provide notice 
to the veteran of the Board's directive to the AMC to ask 
that he identify his medical treatment providers.  The record 
likewise reflects that the AMC in August 2007 mailed to the 
veteran at his former address, as well as his representative, 
a supplemental statement of the case.  The veteran's actual 
receipt of such document is demonstrated by his August 2007 
response to that document on a photocopy of the last page of 
the document in question.  In all, compliance by the AMC with 
all remand directives is shown.  

It is pertinent to note that the "presumption of regularity" 
supports the official acts of public officers, to include 
proper mailing of notification of decisions) and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vets. 
App. 307 (1992) (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case. 

In his August 2007 response to the supplemental statement of 
the case, the veteran indicated that he had additional 
documentary evidence to submit within the 60-day period 
allotted him.  However, no additional evidence was thereafter 
received from the veteran and this matter was then returned 
to the Board for additional review.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letter of November 2003 and the AMC's 
correspondence of September 2005 and January 2007.  The 
appellant was thereby notified that he should submit all 
pertinent evidence in his possession and, in addition, was 
afforded the notice required under Dingess/Hartman through a 
supplemental statement of the case of April 2006.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter was prepared 
and furnished to the veteran-appellant subsequent to the RO's 
decision in January 2003 in which service connection was 
granted for a low back disorder and an initial rating was 
assigned therefor.  Complete VCAA notice, including that 
relating to Dingess/Hartman and Vazquez-Flores, was provided 
to the veteran at a point in time much subsequent thereto.  

Where the VCAA notice is defective, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores, slip op. at 12 
("(a)ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, slip op. at 9.  

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of a 
supplemental statement of the case by the RO in August 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of a notification defect).  As to the 
timeliness of the notice provided, more timely VCAA notice 
would not have operated to alter the outcome of the issue(s) 
on appeal.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice").  
Notice of the specific findings required for initial ratings 
in excess of those already assigned has occurred by means of 
the statement of the case of February 2004 and the multiple 
supplemental statements of the case which followed, and the 
arguments set forth by the veteran's representative reflect 
actual knowledge of the applicable rating criteria, including 
utilization of the generalized rating formula for the rating 
of spinal disorders and the rating criterion specific to the 
evaluation of intervertebral disc syndrome.  In view of the 
foregoing, the Board cannot conclude that any defect in the 
substance or timing of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
contains a variety of medical records compiled by VA and non-
VA sources during the applicable time period, beginning 
October 1, 2002.  During the course of the instant appeal, 
the veteran has been afforded multiple VA medical 
examinations and such examinations are shown to be 
comprehensive in scope and productive of detailed findings 
with which to rate the disorder in question.  Notice is taken 
that the veteran has stated that none of the VA medical 
evaluations afforded him were performed by specialists, but 
even if were that allegation were true, the examination 
findings obtained on those occasions are no less valid.  In 
actuality, all three VA medical examinations were conducted 
by physicians and one such evaluation was in fact performed 
by an orthopedic consultant.  To that end, the veteran's 
assertion that specialist examinations were not afforded is 
found to be without merit.  The record is otherwise found to 
be fully adequate for the rating of the disorder in question 
and there is no need for the conduct of any additional 
medical evaluation by VA.  38 C.F.R. §§ 3.326, 3.327 (2007).  
Accordingly, it is found that VA has satisfied its duties 
under the VCAA.  

Claims for Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for lumbar strain (evaluated with chronic 
low back pain, lumbar spondylosis, and degenerative disc 
disease at multiple levels) was established by the RO through 
its rating decision of January 2003.  At that time, an 
initial rating of 10 percent was assigned under DC 5295, 
effective from October 1, 2002.  Given that the veteran 
timely appealed the initial rating assigned, the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999) is applicable.  
Under Fenderson, at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found.

By subsequent rating action of the RO in April 2006, the 10 
percent rating previously assigned for the veteran's lumbar 
strain was increased to 20 percent, effective from the date 
of a VA medical examination on February 17, 2006.  Such 
rating was assigned under DC 5243 on the basis of 
intervertebral disc syndrome.  The RO by its rating decision 
in June 2007 assigned a temporary total rating under 
38 C.F.R. § 4.30 for the veteran's service-connected lumbar 
strain, effective from May 19, 2006, based on low back 
surgery as of that date and the existence of severe 
postoperative residuals.  In addition, the RO reinstituted 
the previously assigned 20 percent rating from November 1, 
2006, and raised the 20 percent rating to 40 percent under DC 
5243, effective from May 19, 2007, the date of another VA 
medical examination.  

Notice is taken that the criteria for the evaluation of 
spinal disorders were amended during the course of the 
instant appeal, initially as of September 23, 2002, with 
respect to intervertebral disc disease, and then on September 
26, 2003.  See 68 Fed. Reg. 51454-51456 (2003); 67 Fed. Reg. 
54345 (2002).  Because of this fact, the question arises as 
to which set of rating criteria applies.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the Supreme 
Court and United States Court of Appeals for the Federal 
Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

As in effect prior to September 26, 2003, DC 5292 provided 
that slight limitation of motion of the lumbar spine was 
assigned a 10 percent rating, moderate limitation of motion 
was evaluated as 20 percent disabling, and the maximum 
schedular rating of 40 percent was assignable for severe 
limitation of motion.

Prior to September 23, 2002, intervertebral disc syndrome, as 
rated under DC 5293, was 0 percent disabling where it was 
postoperative and cured.  A 10 percent rating was warranted 
for an intervertebral disc syndrome that was mild in degree.  
A 20 percent rating was warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating 
was warranted for a severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief.  A 60 
percent rating was warranted for an intervertebral disc 
syndrome that was pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. 4.71a, DC 
5293, as in effect prior to September 23, 2002.  

Under DC 5293, effective from September 23, 2002, 
intervertebral disc syndrome was evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. §§ 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A maximum 60 percent 
rating was warranted when rating based on incapacitating 
episodes, and such was assigned when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating was 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks, during the 
past 12 months.  A 20 percent rating was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months, and a 10 percent rating was assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.  

Note 1 following DC 5293 provided that for the purposes of 
evaluations under such DC, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" meant orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so.  Note 2 
provided that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be evaluated 
using evaluation criteria for the most appropriate orthopedic 
DC or DCs.  Neurological disabilities were to be evaluated 
separately using evaluation criteria for the most appropriate 
neurological DC or DCs.  38 C.F.R. § 4.71a, DC 5293, 
effective from September 23, 2002.

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating was for assignment for lumbosacral 
strain where there were slight subjective symptoms only.  A 
10 percent rating was assignable with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Under DC 5237, the assigned DC for lumbosacral strain on and 
after September 26, 2003, a spinal disorder, with or without 
regard to symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is assigned a 20 percent 
rating where forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher evaluation of 30 percent 
pertains exclusively to the cervical spine, which is not 
herein at issue.  For assignment of a 40 percent evaluation, 
there is required to be a showing of forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine. The 50 
percent rating requires a showing of unfavorable ankylosis of 
the entire thoracolumbar spine and the 100 percent evaluation 
necessitates unfavorable ankylosis of the entire spine.  The 
foregoing criteria are known as the general rating formula 
for the evaluation of spinal diseases and injuries.

Effective as of September 26, 2003, intervertebral disc 
syndrome is evaluated under DC 5243 either on the basis of 
incapacitating episodes as previously referenced, or under a 
general rating formula for diseases and injuries of the 
spine, as was cited above for lumbosacral strain.  See 68 
Fed. Reg. 51454 (2003); 38 C.F.R. § 4.71a, DC 5243, effective 
from September 26, 2003).  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

October 1, 2002, to February 16, 2006

By way of background, a Medical Board examination by the 
service department in March 2002 showed flexion of the 
veteran's lower spine to be 75 percent of normal, with 
extension to 50 percent of normal.  No diminution in lateral 
flexion or rotation of the lower spine was indicated.  Muscle 
strength was 5/5 and sensation was grossly intact.  Straight 
leg raising was negative and deep tendon reflexes were three 
plus at the knees and two plus at the ankles.  Normal muscle 
tone and no atrophy were present.  

The initial VA medical examination in July 2002, on which the 
initial rating was based at least in part, showed that 
forward flexion of the lumbar spine was possible to 90 
degrees, with extension to 30 degrees.  Right and left 
lateral flexion, as well as rotation in each direction, were 
to 30 degrees.  There was no decreased range of motion 
against resistance or with repetitive movement.  Reduced 
motion due to incoordination was not found.  X-rays of the 
low back were reported to be normal.  

Medical treatment for back-related complaints is shown, 
beginning in March 2004; at that time no neurological 
deficits were in evidence.  A magnetic resonance imaging 
(MRI) of the lumbar spine in April 2004 revealed an 
asymmetric bulging annulus at L4-5 and a herniated nucleus 
pulposus at L5-S1.  In May 2004, the veteran sought medical 
assistance for increasing back pain of 24 hours' duration.  
When seen in July 2004, there was found to be a full range of 
motion of the spine, with no diminution in muscle strength or 
light-touch sensation.  Straight leg raising was found to be 
negative.  In November 2004, evidence of radiculopathy and 
spasm were absent and range of motion was limited only in 
regard to forward flexion of the spine and return to an 
upright position.  

In connection with the veteran's separate claim for VA 
vocational rehabilitation benefits, the record indicates that 
he underwent a vocational assessment in September 2004, 
findings from which included reference to his participation 
in light weight lifting and use of an elliptical machine for 
exercise.  Later in 2004, it was determined by a VA 
rehabilitation counselor that all of the veteran's service-
connected disabilities, including but not limited to his low 
back disorder, contributed to an impairment of employability, 
but no serious employment handicap was found to be present.  

The veteran was evaluated on two occasions in a VA emergency 
room in January 2005 due to exacerbations of low back pain, 
with examination showing a normal gait, strength, sensation, 
and reflexes.  Tenderness on palpation was indicated.  
Further emergency room treatment was received on two 
different dates in June 2005, due to a reported month long 
history of back pain.  Examination showed straight leg 
raising to be negative; deep tendon reflexes were 2-5; motor 
strength was 5/5; and sensation was intact.  

When seen as an emergency room walk-in in November 2005, the 
veteran complained of a two-week history of persistent low 
back pain.  Clinically, there was left sacroiliac joint 
tenderness, with no gait impairment.  Motor strength was 5/5 
and sensation was intact.  Reflexes were 2/2 at the knees and 
ankles.  

According to a review of the veteran's private medical 
records undertaken by a VA physician in February 2006, the 
veteran was evaluated by a private neurosurgeon in August 
2005 who reviewed prior diagnostic studies and found no 
significant change had occurred.  His impression was of axial 
low back pain.  An MRI in January 2006 was noted to identify 
small, broad-based central L4-5 and moderately sized, central 
L5-S1 disc protrusions, without compromise of the central 
canal or nerve root impingement.  Further neurosurgical 
consultation followed, yielding a clinical assessment of low 
back symptoms of moderate severity, with degenerative disc 
disease at L4-5 and L5-S1, spondylosis, and severe axial 
discogenic low back pain of five years' duration.  

The aforementioned review also showed that another spinal 
evaluation in January 2005 culminated in entry of a diagnosis 
of axial lumbar pain with degenerative disc disease.  It was 
that physician's opinion that the source of the veteran's 
pain was left lumbar facet arthropathy, although it was 
possibly of a discogenic origin.  Intra-articular facet 
injections were then undertaken, but without significant, 
lasting pain resolution.  Nerve blockades followed in 
February 2006, which were able to differentiate the facet 
arthropathy pain from axial low back muscular pain and led to 
a reduction in the veteran's right low back pain.  It was the 
opinion of the physician that the veteran probably had lumbar 
facet arthropathy and concomitant degenerative disc disease 
of the axial spine.  

During the relevant period beginning October 1, 2002, more 
than a slight reduction in range of motion of the lumbar 
spine is not indicated and, while there is X-ray evidence of 
degenerative changes, there is no showing of muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position, listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, or loss 
of lateral motion, such as might warrant the assignment of 
more than a 10 percent schedular evaluation for lumbosacral 
strain under 38 C.F.R. § 4.71a, DC 5295.  Indicia of 
ankylosis are not set forth. 

Regarding pain and functional loss, it is noted that findings 
on the underlying VA medical examination are inconsistent 
with a further reduction in range of motion of the veteran's 
low back caused by pain, repetitive motion, resistance, 
incoordination, or the like.  However, there are indications 
that the veteran's pain was characterized as severe when 
evaluated by private physicians in 2005 and early 2006, with 
the veteran's low back disorder being described as productive 
of moderate symptoms.  VA and non-VA records attest to the 
veteran's frequent use of prescribed painkillers and other 
medications, as well as his participation in injection 
therapy and nerve blockades for management of his low back 
pain, with only the nerve blockades producing any relief 
thereof.  On the basis of the veteran's pain and associated 
functional limitations, it is concluded that the limitation 
of motion of the veteran's lumbar spine was moderate during 
this initial period of time at issue.  38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, assignment of a 20 percent schedular evaluation, 
but none greater, for the period from October 1, 2002, to 
February 16, 2006, is warranted.  38 C.F.R. § 4.71a, DC 5295.  

As noted above, the veteran's low back disability was not 
manifested by symptoms or signs that more nearly approximate 
more than moderate lumbosacral strain within the meaning of 
DC 5295 from October 1, 2002, to February 16, 2006.  The 
Board further finds that there is no medical evidence which 
would support a rating in excess of 20 percent under DC 5293 
on the basis of more than moderate intervertebral disc 
syndrome, as that entity was rated prior to September 23, 
2002.  While there is X-ray evidence of significant disc 
disease of the lumbar spine, the clinical evaluations during 
this period of time, to include motor strength, ankle 
reflexes, and sensory findings, were not significantly 
diminished.   

As to the more recent criteria for rating diseases or 
disabilities of the spine, while the veteran is shown to have 
complained frequently of low back pain and regularly sought 
treatment for such, the existence of incapacitating episodes 
with physician mandated bed rest is not objectively 
demonstrated.  See DCs 5293 (from September 23, 2002) and 
5243 (from September 26, 2003).  



February 17, 2006, to May 18, 2007

Spinal surgery was undertaken on May 19, 2006, for transfacet 
decompression of the nerve roots, hemilaminectomies, lumbar 
decompression, microdiscectomies, and lumbar interbody fusion 
with implantation of rods and screws at L4-5 and L5-S1 on the 
left.  The veteran was subsequently found by VA to be 
entitled to a temporary total rating under 38 C.F.R. § 4.30 
based on the need for convalescence from surgery from May 19, 
2006, to October 31, 2006.  As the temporary rating was 100 
percent, no consideration as to the rating assigned during 
that period is warranted.  Only those periods preceding and 
following the assignment of the 100 percent temporary 
evaluation are herein considered.  

On a VA orthopedic evaluation of February 17, 2006, the 
veteran complained of a four-month history of constant back 
pain radiating to both lower extremities.  Clinically, there 
was a definite decrease in the lumbar lordotic curvature and 
a contusion at a prior injection site was noted over the 
right paraspinal region.  Diffuse tenderness to palpation of 
the middle to lower lumbar spine was present, with paraspinal 
spasm.  Lumbar flexion was to 50 degrees without pain and to 
70 degrees with pain.  Lumbar extension was to 20 degrees, 
with right lateral bending to 30 degrees and left lateral 
bending to 20 degrees, each with pain.  Rotation to the right 
and left was to 45 degrees.  There was moderate tenderness to 
both sacroiliac joints, but no sciatic notch tenderness.  
Straight leg raising was positive on the left at 70 degrees 
and negative on the right.  The left thigh was one centimeter 
smaller in circumference than the right thigh; all other leg 
muscles were normal, without atrophy or weakness.  No plantar 
sensory loss was present, but there was decreased sensation 
to sharp or dull stimulus over the left foot dorsum and great 
toe.  Deep tendon reflexes were four plus bilaterally.  On 
repetitive motion, the veteran was able to flex initially to 
70 degrees and by the third attempt, he could not flex beyond 
50 degrees and was unable to continue due to a marked 
increase in back pain.  

The foregoing findings yielded a diagnosis of an 
intervertebral disc syndrome with degenerative disc disease 
and bilateral lumbar facet arthropathy at the L4-5 and L5-S1 
levels.  In the opinion of the examiner, there was evidence 
of paraspinal muscle spasm and L-5 radiculopathy, with L-5 
dermatomal loss of sensation.  It was her further opinion 
that an additional loss of 20 degrees of flexion was 
estimated to result on the basis of repetitive use, pain with 
use, and limited endurance.  Primary weakness, fatigability, 
and incoordination were not found to be characteristic in 
this case.  

Emergency room treatment was sought by the veteran in April 
2006 due to back pain, as he had been directed by his 
employer to seek treatment.  By history, the veteran noted 
that he had gone to work earlier that day and had taken Soma 
and Percocet for relief of his pain, but he experienced 
confusion and was advised by his employer to seek medical 
assistance.  

A private treating neurosurgeon reported in early May 2006 
that the veteran had axial back pain that rendered him unable 
to participate in his job.  Based on life-limiting pain and 
an inability to improve with conservative therapies, the 
veteran was noted to have been scheduled to undergo lumbar 
fusion later in May 2006.  

On first blush findings from the VA medical examination in 
February 2006 are reflective of a service-connected low back 
disorder that is not more than 20 percent disabling, based on 
the applicable rating criteria.  For example, range of motion 
findings appear to be consistent with not more than moderate 
limitation of motion of the lumbar spine and most of the 
criteria for a severe lumbosacral strain are not met.  
However, with consideration of pain and functional loss, the 
Board finds that limitation of lumbar spine motion during 
this period of time more nearly approximates severe, which 
supports a rating of 40 percent under 38 C.F.R. § 4.71a, DC 
5292.  The Board specifically notes that findings provided by 
the veteran's neurosurgeon point to a greater degree of 
severity, there being notations that the veteran was 
physically and vocationally impaired by what was described as 
"life-limiting pain".  Such pain it is noted led to the May 
2006 surgery regarding the lumbar spine, and, as such, all 
doubt is resolved in favor of the veteran and a 40 percent 
rating is assigned for the period, from February 17, 2006, to 
May 18, 2006.  

The maximum rating for limitation of motion or lumbosacral 
strain under the former criteria for rating such is 40 
percent.  38 C.F.R. § 4.71a, DCs 5292 and 5295.  A higher 
rating based upon limitation of motion is not possible under 
38 DC 5292 or 5242 (in effect since September 26, 2003).  
Where a veteran is in receipt of the maximum rating for 
limitation of motion of a joint, the DeLuca provisions 
(38 C.F.R. §§ 4.40, 4.45) do not apply.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

As to whether an even higher rating in excess of 40 percent 
is warranted, the Board finds no medical evidence of 
incapacitating episodes of intervertebral disc syndrome 
necessitating prescribed bed rest or ankylosis of the spine.  
The medical evidence does not show pronounced intervertebral 
disc syndrome or additional neurological disability, 
including but not limited to bowel and bladder impairment 
during this period of time.  As to the severity of 
intervertebral disc syndrome (DC 5293, in effect prior to 
September 23, 2002, but applicable here because claim was 
received prior to that date), there is X-ray evidence of 
severe disc disease of the lumbar spine, but the clinical 
evaluations during this period of time revealed motor 
strength and sensory findings that were not more than 
moderately impaired and there is no indication of an absent 
ankle reflex.  

Following the termination of the temporary total rating on 
October 31, 2006, no clinical data is of record indicating 
the degree of severity of the veteran's low back disorder.  
In the absence of such data reflecting an improvement in 
function of the back, the increased rating of 40 percent is 
warranted for the period from November 1, 2006, to May 18, 
2007.  

May 19, 2007, to the Present

On a VA medical examination on May 19, 2007, the veteran 
reported that he was working in the field of information 
technology for a firm for the previous four months and that, 
during that period, he had missed approximately four days of 
work.  Since his surgery in May 2006, the veteran reported 
that his low back pain had remained the same, but there was 
less numbness and radiation of his pain to the lower 
extremities.  However, on clinical evaluation, forward 
flexion of the lumbar spine was from 0 to 120 degrees, 90 
degrees being normal; extension was from 0-20 degrees, normal 
being 30 degrees; and right and left lateral flexion was 0-20 
degrees, 30 degrees being normal.  Rotation to the right and 
left was normal to 30 degrees.  Strength and reflexes of the 
lower extremities were normal.  Some spotty decreased 
sensation in a non-dermatomal distribution over the right and 
left lower extremities was noted, including the right 
anterior thigh and hamstring area and the left calf but light 
touch, vibratory, and position sensation were all judged to 
be normal.  When asked to rotate his spine repetitively, no 
decrease in the range of motion or any increased level of 
pain was present.  The diagnosis was of degenerative disc 
disease at L4-5 and L5-S1, with laminectomies and fusion and 
associated rod placement at those levels and continued 
symptoms of pain and discomfort.  No change in active or 
passive range of motion during repeated testing against 
resistance was noted, and there was no additional loss of 
range of motion of the lumbar spine due to painful motion, 
weakness, impaired endurance, incoordination, instability, or 
at the time of flares.  

The aforementioned VA examination represents the only medical 
evidence on file for the time frame herein under 
consideration.  While the veteran has in effect alleged that 
his back disorder is more disabling than is reflected by the 
assigned 40 percent evaluation, the medical findings do not 
indicate that more than a 40 percent schedular evaluation is 
for assignment.  The 40 percent rating is the maximum 
evaluated allowed under DC 5292 or 5295.  Data indicating 
that pain and functional loss further impair the veteran 
during the relevant period are lacking and in any event, as 
noted above, as a higher rating based upon limitation of 
motion is not possible under DC 5292 or 5242 (in effect since 
September 26, 2003) since the DeLuca provisions (38 C.F.R. 
§§ 4.40, 4.45) do not apply.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  A rating in excess of 40 percent under DC 
5242 requires a showing of ankylosis and there is no 
indication that ankylosis is present in this case.  There is 
no medical evidence to support a finding of pronounced 
intervertebral disc syndrome; as with earlier dated medical 
evidence, the May 2007 examination did not reveal an absent 
ankle reflex.  While there is subjective indication of 
sensory loss, the clinical (objective) examination showed no 
appreciable loss of sensory or motor function.  Thus, a 
rating in excess of 40 percent is not warranted under DC 5293 
(in effect prior to September 23, 2002, but applicable here 
because claim was received prior to that date).  Moreover, 
incapacitating episodes of six weeks or more are not 
documented by record, thereby precluding the assignment of 
the next higher schedular evaluation under DC 5243.  
Accordingly, a schedular evaluation in excess of 40 percent 
is not for assignment for the period from May 19, 2007, to 
the present. 


ORDER

A 20 percent schedular evaluation, but none greater, is for 
assignment for the veteran's service-connected lumbar strain 
from October 1, 2002, to February 16, 2006, subject to those 
provisions governing the payment of monetary benefits.  

A 40 percent schedular evaluation, but none greater, is for 
assignment for the veteran's service-connected lumbar strain 
from February 17, 2006, to May 18, 2006, and from November 1, 
2006, to May 18, 2007, subject to those provisions governing 
the payment of monetary benefits.  

A schedular evaluation in excess of 40 percent for the 
veteran's service-connected lumbar strain for the period from 
May 19, 2007, to the present, is denied.  


REMAND

The veteran by alleging that he has a marked work impairment 
due to his service-connected lumbar strain has reasonably 
raised the issue of his entitlement to an initial rating for 
lumbar strain on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Such matter has not to date been the 
subject of initial RO development or adjudication and remand 
is required to facilitate the completion of such actions.

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007), the veteran 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate his claim 
for an initial extraschedular rating for 
lumbar strain from October 1, 2002, to 
the present, including evidence of 
frequent hospital care for its treatment, 
or evidence that his low back disorder, 
alone, has resulted in a marked 
interference with employment. 38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit and advised to 
submit all pertinent evidence not already 
on file that is held in his possession. 
The veteran must also be informed that, 
if requested, VA will assist him in 
obtaining relevant evidence, provided 
that he furnishes sufficient, identifying 
information and written authorization.

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded by the RO/AMC.

2.  The veteran must also be advised that 
employment records, to include statements 
from current or former supervisors and 
co-workers, would be relevant with 
respect to whether an extraschedular 
rating is warranted.

3.  Lastly, the veteran's claim of 
entitlement to an initial extraschedular 
rating in excess of the initial schedular 
evaluations herein assigned for his 
service-connected lumbar strain from 
October 1, 2002, to the present, must be 
initially adjudicated based on a de novo 
review of all pertinent evidence and 
consideration of all pertinent legal 
criteria.  If so warranted, referral of 
the matter to the VA's Under Secretary 
for Benefits or the VA's Director of the 
Compensation and Pension Service must be 
undertaken.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


